Citation Nr: 1511299	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for psychiatric disability claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to March 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for psychiatric disability and hearing loss disability in the left ear are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A hearing loss disability of the right ear has not been present at any time during the pendency of this claim. 


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in October 2008, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects his complete service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  The Veteran was afforded VA examinations in June 2013 and November 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of the June 2013 and November 2014 VA medical examinations are adequate for adjudication purposes, because they provides the results of audiological testing necessary to determine if hearing loss disability was present.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's service treatment records (STRs) do not show that he was found to have hearing loss disability in the right ear.  

However, the Veteran's DD Form 214 identifies his occupational specialty as an Infantry, Gun Crewman.  The Department of the Navy has acknowledged this occupational specialty has a high probability for exposure to hazardous noise exposure.  

Therefore, the central issue in this case is whether the Veteran has a current right ear hearing loss disability that is related to his service noise exposure.

The Veteran's outpatient treatment notes from the Dallas VA Medical Center have been obtained and reviewed, but do not indicate the Veteran has undergone hearing evaluations in compliance with 38 C.F.R. § 4.85(a); as such, these records fail to show the presence of right ear hearing disability for VA purposes. 

In a June 2013 VA examination, the puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  This examination report fails to show sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.  

In a November 2014 VA examination, the puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  This examination report also fails to show sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.  

There is no other evidence showing the presence of sufficient hearing impairment in the right ear to qualify as a disability for VA purposes.

Accordingly, the Board must conclude that service connection is not warranted for hearing loss disability in the right ear.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a right ear hearing loss disability is denied.





REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's remaining claims.  The Veteran has contended he was exposed to loud noises while working around torpedo tubes.  As noted above, the Veteran's DD Form 214 identifies his occupational specialty as an Infantry, Gun Crewman, and the Navy has acknowledged this occupational specialty has a high probability for exposure to hazardous noise exposure.  As such, his exposure to acoustic trauma in service has been conceded.  

During his June 2013 VA examination, the Veteran was noted to have a speech discrimination score of 92 percent in the left ear.  Pursuant to 38 C.F.R. 3.385, impaired hearing will be considered a disability when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  Therefore, the presence of hearing loss disability during the pendency of this claim has been established.  

In September 2014, the Board remanded this case for a new VA examination with medical opinion.  In the course of that remand, the Board indicated the June 2013 VA examiner failed to consider the left ear speech discrimination score in reaching a conclusion that the Veteran's hearing was normal.  The Veteran underwent a new VA examination in November 2014.  During his examination, the audiologist concluded the Veteran's left ear hearing loss was not as least as likely as not caused by or a result of an event in military service, because, "the cited evidence does not show finding related to bilateral hearing loss."  Clearly, the examiner ignored the instruction to consider the Veteran's June 2013 examination showing a speech discrimination of 92 percent.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on the foregoing inadequacies, the Board has determined a new VA medical examination and medical opinion are warranted.

This Veteran's psychiatric claim was also previously remanded in September 2014.  At that time, the RO or the Appeals Management Center (AMC) was instructed to afford the Veteran a VA psychiatric examination by an examiner with sufficient expertise to determine the nature and etiology of all psychiatric disorders present during the pendency of the claim.  The Board specifically indicated the Veteran had been diagnosed with several psychiatric disorders, to include a panic disorder, major depression, and alcohol abuse/dependence.  In response to the Board's remand, the Veteran was afforded an examination in November 2014.  In a terse report of medical examination/opinion, the examiner concluded the Veteran warranted a diagnosis of alcohol use disorder, with substance-induced anxiety/depression.  The examiner concluded the above noted condition was unrelated to military service.  In support of her opinion, the examiner stated the Veteran's panic disorder and depression were diagnosed after an 18 month prison term.  The examiner also stated, "treating providers likely based diagnoses solely on the Veteran's self report, as they do not have access to the Veteran's service records."  The examiner also concluded the Veteran should not be assessed for another DSM-5 disorder until he is clean and sober for a period of 9 to 12 months.  

The Board finds this opinion fails to comply with prior remand instructions.  This follows, because although the VA examiner has speculated the treating psychiatric providers likely based their diagnoses solely on the Veteran's self-report, and rendered those diagnoses shortly after an 18 month prison term, the examiner neither specifically found those diagnoses were contraindicated nor stated why a diagnosis based solely on the Veteran's self report following a lengthy prison term was improper.  The Board notes that quite often a psychiatric provider has little to render a diagnosis on other than the patient's reports of symptomatology.  Furthermore, the examiner's statement relative to a waiting period being advisable before any further diagnoses' are rendered is contradicted by her calling into question the treating clinicians' diagnoses, as the treating clinicians rendered their diagnoses shortly after the Veteran was imprisoned for 18 months without alcohol and substance use.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 


On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.  In particular the RO or the AMC should initiate development to obtain any ongoing treatment records relative to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, the Veteran should be afforded a VA examination by an audiologist or a physician with sufficient expertise to determine the etiology of the left ear hearing loss disability present during the period of the claim.  In this regard, the examiner should review the Veteran's June 2013 C&P examination report, which indicates a left ear hearing loss disability, as a result of a speech recognition score of 92 percent.  The electronic records must be made available and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's conceded service noise exposure. 

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran should be provided a new VA examination by a panel of at least two VA psychiatrists or psychologists, who have not previously conducted an examination or proffered an opinion in this case, to determine the etiology of all acquired psychiatric disorders present during the period of the claim. 

All pertinent evidence of record must be made available and reviewed by the examiners.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiners should identify all acquired psychiatric disorders that have been present during the period of the claim.  If the examiners determine that PTSD has not been present during the period of the claim, they should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiners should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiners should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.  In this regard, the examiners should discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  Specifically, in forming an opinion, the examiners should include consideration of the Veteran's statements concerning his exposure to depth charges and flooding while aboard the USS Honolulu.

If the examiners determine that neither panic disorder nor a depressive disorder has been present during the period of the claim, the examiners must so state and explain why a diagnosis of these disorders is contraindicated.  The examiners must specifically identify and discuss the evidence or medical findings that support a conclusion that the Veteran has not had panic disorder and/or depressive disorder at any time during the period of the claim.

A complete rationale for all opinions expressed must be provided.  If the examiners are unable to provide any required opinion, they should explain why.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiners should identify the additional information that is needed. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


